      Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 1 of 16 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BOSE CORPORATION,
                                                       Case No. 19-cv-05347
               Plaintiff,

v.

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”
               Defendants.


                                          COMPLAINT

       Plaintiff Bose Corporation (“Plaintiff” or “Bose”) hereby brings the present action against

the Partnerships and Unincorporated Associations identified on Schedule A attached hereto

(collectively, “Defendants”) and alleges as follows:

                              I. JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under

the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are

so related to the federal claims that they form part of the same case or controversy and derive from

a common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, commercial Internet stores operating under at least the Online
      Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 2 of 16 PageID #:1




Marketplace Accounts identified in Schedule A attached hereto (collectively, the “Defendant

Internet Stores”). Specifically, Defendants are reaching out to do business with Illinois residents

by operating one or more commercial, interactive Defendant Internet Stores through which Illinois

residents can purchase products using counterfeit versions of Bose’s federally registered

trademarks. Each of the Defendants has targeted sales from Illinois residents by operating online

stores that offer shipping to the United States, including Illinois, accept payment in U.S. dollars

and, on information and belief, has sold products using counterfeit versions of Bose’s federally

registered trademarks to residents of Illinois. Each of the Defendants is committing tortious acts

in Illinois, is engaging in interstate commerce, and has wrongfully caused Bose substantial injury

in the State of Illinois.

                                      II. INTRODUCTION

        3.      This action has been filed by Bose to combat online counterfeiters who trade upon

Bose’s reputation and goodwill by offering for sale and/or selling unauthorized and unlicensed

counterfeit products, including headphones, speakers, and related audio components, using

counterfeit versions of Bose’s federally registered trademarks (the “Counterfeit Bose Products”).

Defendants create the Defendant Internet Stores by the dozens and design them to appear to be

selling genuine Bose products, while actually selling Counterfeit Bose Products to unknowing

consumers. The Defendant Internet Stores share unique identifiers, such as design elements and

similarities of the counterfeit products offered for sale, establishing a logical relationship between

them and suggesting that Defendants’ counterfeiting operation arises out of the same transaction,

occurrence, or series of transactions or occurrences. Defendants attempt to avoid liability by going

to great lengths to conceal both their identities and the full scope and interworking of their

counterfeiting operation. Bose is forced to file this action to combat Defendants’ counterfeiting

                                                  2
      Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 3 of 16 PageID #:1




of the registered Bose trademarks, as well as to protect unknowing consumers from purchasing

Counterfeit Bose Products over the Internet. Bose has been and continues to be irreparably

damaged through consumer confusion, dilution, and tarnishment of its valuable trademarks as a

result of Defendants’ actions and seeks injunctive and monetary relief.

                                       III. THE PARTIES

Plaintiff

         4.    Plaintiff is a corporation organized and existing under the laws of the State of

Delaware with its corporate headquarters at 100 The Mountain Road, Framingham, Massachusetts

01701.

         5.    Since 1964, Bose has been engaged in the design, distribution, and sale of high-

performance electronic audio products for consumers and professionals, including professional

loudspeakers, bookshelf speakers, factory-installed sound systems custom-designed for specific

automobiles, portable home CD/FM/AM radio sound systems, portable digital music systems,

home theater systems, aviation headsets, around-ear and over-ear noise cancelling headphones, in-

ear and around-ear sport headphones, audio and mobile headphones, including Bluetooth headsets,

and related components (collectively, the “Bose Products”).

         6.    The Bose brand is a billion dollar brand, and Bose spends considerable resources

marketing and protecting it. Bose Products have become enormously popular and even iconic,

driven by the brand’s arduous quality standards and innovative design. Among the purchasing

public, genuine Bose products are instantly recognizable as such. In the United States and around

the world, the Bose brand has come to symbolize high quality, and the Bose Products are renowned

for their quality, performance, and reliability.




                                                   3
     Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 4 of 16 PageID #:1




       7.       Bose has registered several of its trademarks with the United States Patent and

Trademark Office. Bose Products typically include at least one of Bose’s registered trademarks.

Bose uses its trademarks in connection with the marketing of its Bose Products, including the

following marks which are collectively referred to as the “BOSE Trademarks.”

 Registration                  Trademark                           Goods and Services
  Number
                                                           For: loudspeaker systems;
                                                           electrical power processors-namely,
   991,271                        BOSE
                                                           power amplifiers, and battery
                                                           chargers in classes 007, 009, 011,
                                                           012, 015.
                                                           For: printed matter; namely,
                                                           catalogs, newsletters and brochures
                                                           in the field of electronic and
                                                           electroacoustical equipment in class
   1,727,482                      BOSE
                                                           016.

                                                           For: repair of electronic and
                                                           electroacoustical equipment in class
                                                           037.
                                                           For: retail store services in the field
   1,828,700                      BOSE
                                                           of electronic and electro-acoustical
                                                           products in class 042.
                                                           For: computerized on-line retail
                                                           services in the field of sound
   2,288,004                      BOSE
                                                           reproduction products, and
                                                           shopping information related
                                                           thereto in class 035.
                                                           For: Batteries; Communications
                                                           headsets for use with
                                                           communication radios, intercom
   3,863,254                      BOSE
                                                           systems, or other communications
                                                           network transceivers; Headphones;
                                                           Headsets for cellular or mobile
                                                           phones; Microphones in class 009.
                                                           For: acoustical transducer systems
   829,402                                                 for reproducing sound in class 009.




                                               4
    Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 5 of 16 PageID #:1




Registration             Trademark                        Goods and Services
 Number
                                                  For: printed matter; namely,
                                                  catalogs, newsletters, and brochures
                                                  all in the field of electronics and
                                                  electroacoustical equipment in class
 1,738,278
                                                  016.

                                                  For: services and repair of
                                                  electronic and electroacoustical
                                                  equipment in class 037.
                                                  For: retail store services in the field
                                                  of electronic and electro-acoustical
 1,830,727                                        products in class 042.




                                                  For: Suspension systems for
 3,940,522
                                                  vehicle seats; Vehicle seats in class
                                                  012.
                                                  For: On-line retail store services
                                                  featuring consumer electronic
                                                  products in class 035.
 3,554,078




                                                  For: Suspension systems for
 3,881,535               BOSE RIDE
                                                  vehicle seats; Vehicle seats in class
                                                  012.
                                                  For: educational toy construction
 5,018,335              BOSEBUILD                 sets for constructing working
                                                  models of electronic or mechanical
                                                  devices in class 028.
                                                  For: Loudspeaker systems; USB
 3,716,864              SOUNDLINK
                                                  (universal serial bus) hardware in
                                                  class 009.
 4,709,104              SOUNDLINK                 For: Headphones; Headsets for
                                                  mobile telephones in class 009.
 4,638,350              SOUNDTRUE                 For: Headphones; Headsets for
                                                  mobile telephones in class 009.
 4,672,804             SOUNDSPORT                 For: Headphones; Headsets for
                                                  mobile telephones in class 009.

                                       5
      Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 6 of 16 PageID #:1




 Registration                   Trademark                           Goods and Services
  Number
                                                             For: Radios, clock radios, compact
   1,633,789                      WAVE
                                                             stereo systems and portable
                                                             compact disc players in class 009.
                                                             For: Music systems consisting of a
                                                             loudspeaker system and amplifier
                                                             and at least one of a radio tuner,
   3,457,854                      WAVE
                                                             compact disc player and digital
                                                             music player; compact disc
                                                             changer; digital music player
                                                             docking station in class 009.

       8.       The above U.S. registrations for the BOSE Trademarks are valid, subsisting, in full

force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The registrations for

the BOSE Trademarks constitute prima facie evidence of their validity and of Bose’s exclusive

right to use the BOSE Trademarks pursuant to 15 U.S.C. § 1057(b). True and correct copies of

the United States Registration Certificates for the above-listed BOSE Trademarks are attached

hereto as Exhibit 1.

       9.       The BOSE Trademarks are distinctive when applied to the Bose Products,

signifying to the purchaser that the products come from Bose and are manufactured to Bose’s

quality standards. Whether Bose manufactures the products itself or contracts with others to do

so, Bose has ensured that products bearing the BOSE Trademarks are manufactured to the highest

quality standards.

       10.      The BOSE Trademarks are famous marks, as that term is used in 15 U.S.C. §

1125(c)(1), and have been continuously used and never abandoned. The innovative marketing and

product designs of the Bose Products have enabled the Bose brand to achieve widespread

recognition and fame and have made the BOSE Trademarks some of the most well-known marks

in the audio industry. The widespread fame, outstanding reputation, and significant goodwill

associated with the Bose brand have made the BOSE Trademarks valuable assets of Bose.
                                                 6
      Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 7 of 16 PageID #:1




         11.      Bose has expended substantial time, money, and other resources in advertising and

promoting the BOSE Trademarks. In fact, Bose has expended millions of dollars annually in

advertising, promoting and marketing featuring the BOSE Trademarks. Bose Products have also

been the subject of extensive unsolicited publicity resulting from their high-quality, innovative

designs.       As a result, products bearing the BOSE Trademarks are widely recognized and

exclusively associated by consumers, the public, and the trade as being high-quality products

sourced from Bose. Bose Products have become among the most popular of their kind in the U.S.

and the world. The BOSE Trademarks have achieved tremendous fame and recognition which has

only added to the distinctiveness of the marks. Id. As such, the goodwill associated with the BOSE

Trademarks is of incalculable and inestimable value to Bose.

         12.      Genuine Bose Products are sold only through authorized retail channels, including

through authorized retailers in Illinois, such as Best Buy, Target, and Abt Electronics, and Bose

stores, including a store located at 5220 Fashion Outlet Way, Suite 2250, Rosemont, Illinois, and

are recognized by the public as being exclusively associated with the Bose brand.

         13.      Since at least as early as 1997, genuine Bose Products have been promoted and sold

at the official bose.com website. Sales of Bose Products via the bose.com website are significant.

The bose.com website features proprietary content, images and designs exclusive to the Bose

brand.

         14.      Bose has expended substantial time, money, and other resources in developing,

advertising and otherwise promoting and protecting the BOSE Trademarks. As a result, products

bearing the BOSE Trademarks are widely recognized and exclusively associated by consumers,

the public, and the trade as being high-quality products sourced from Bose. Bose Products have

become among the most popular of their kind in the world. The widespread fame, outstanding

                                                  7
      Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 8 of 16 PageID #:1




reputation, and significant goodwill associated with the Bose brand have made the BOSE

Trademarks invaluable assets of Bose.

The Defendants

       15.     Defendants are individuals and business entities who, upon information and belief,

reside in the People’s Republic of China or other foreign jurisdictions. Defendants conduct

business throughout the United States, including within the State of Illinois and this Judicial

District, through the operation of the fully interactive, commercial online marketplaces operating

under the Defendant Internet Stores. Each Defendant targets the United States, including Illinois,

and has offered to sell and, on information and belief, has sold and continues to sell Counterfeit

Bose Products to consumers within the United States, including the State of Illinois.

       16.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell products using counterfeit versions of the BOSE Trademarks in the same transaction,

occurrence, or series of transactions or occurrences. Tactics used by Defendants to conceal their

identities and the full scope of their counterfeiting operation make it virtually impossible for Bose

to learn Defendants’ true identities and the exact interworking of their counterfeit network. In the

event that Defendants provide additional credible information regarding their identities, Bose will

take appropriate steps to amend the Complaint.

                       IV. DEFENDANTS’ UNLAWFUL CONDUCT

       17.     The success of the Bose brand has resulted in its significant counterfeiting.

Consequently, Bose has a worldwide anti-counterfeiting program and regularly investigates

suspicious online marketplace listings identified in proactive Internet sweeps and reported by

consumers. In recent years, Bose has identified many fully interactive, commercial online


                                                 8
      Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 9 of 16 PageID #:1




marketplace listings on platforms such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com,

and Dhgate, including the Defendant Internet Stores, which were offering for sale and selling

Counterfeit Bose Products to consumers in this Judicial District and throughout the United States.

Despite Bose’s enforcement efforts, Defendants have persisted in creating the Defendant Internet

Stores. Internet websites like the Defendant Internet Stores are estimated to receive tens of

millions of visits per year and to generate over $135 billion in annual online sales. According to

an intellectual property rights seizures statistics report issued by Homeland Security, the

manufacturer’s suggested retail price (MSRP) of goods seized by the U.S. government in fiscal

year 2014 was over $1.23 billion. Internet websites like the Defendant Internet Stores are also

estimated to contribute to tens of thousands of lost jobs for legitimate businesses and broader

economic damages such as lost tax revenue every year.

       18.     Defendants facilitate sales by designing the Defendant Internet Stores so that they

appear to unknowing consumers to be authorized online retailers, outlet stores, or wholesalers.

Many of the Defendant Internet Stores appear sophisticated and accept payment in U.S. dollars via

credit cards, Alipay, Amazon Pay, Western Union and/or PayPal. The Defendant Internet Stores

often include content and images that make it very difficult for consumers to distinguish such

stores from an authorized retailer. Many Defendants further perpetuate the illusion of legitimacy

by offering customer service and using indicia of authenticity and security that consumers have

come to associate with authorized retailers, including the Visa®, MasterCard®, and/or PayPal®

logos. Bose has not licensed or authorized Defendants to use any of its BOSE Trademarks, and

none of the Defendants are authorized retailers of genuine Bose Products.

       19.     Many Defendants also deceive unknowing consumers by using the BOSE

Trademarks without authorization within the content, text, and/or meta tags of their online

                                                9
     Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 10 of 16 PageID #:1




marketplace listings in order to attract various search engines crawling the Internet looking for

websites relevant to consumer searches for Bose Products. Other Defendants only show the BOSE

Trademarks in product images while using strategic item titles and descriptions that will trigger

their listings when consumers are searching for Bose Products.

       20.     Defendants go to great lengths to conceal their identities and often use multiple

fictitious names and addresses to register and operate their network of Defendant Internet Stores.

On information and belief, Defendants regularly create new online marketplace accounts on

various platforms using the identities listed in Schedule A to the Complaint, as well as other

unknown fictitious names and addresses. Such Defendant Internet Store registration patterns are

one of many common tactics used by the Defendants to conceal their identities, the full scope and

interworking of their counterfeiting operation, and to avoid being shut down.

       21.     Even though Defendants operate under multiple fictitious names, there are

numerous similarities among the Defendant Internet Stores. For example, Counterfeit Bose

Products for sale in the Defendant Internet Stores bear similar irregularities and indicia of being

counterfeit to one another, suggesting that the Counterfeit Bose Products were manufactured by

and come from a common source and that Defendants are interrelated. The Defendant Internet

Stores also include other notable common features, including use of the same accepted payment

methods, check-out methods, meta data, lack of contact information, identically or similarly priced

items and volume sales discounts, the same incorrect grammar and misspellings, and the use of

the same text and images.

       22.     In addition to operating under multiple fictitious names, Defendants in this case and

defendants in other similar cases against online counterfeiters use a variety of other common tactics

to evade enforcement efforts. For example, counterfeiters like Defendants will often register new

                                                 10
     Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 11 of 16 PageID #:1




online marketplace accounts under new aliases once they receive notice of a lawsuit.

Counterfeiters also typically ship products in small quantities via international mail to minimize

detection by U.S. Customs and Border Protection.

        23.    Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts and PayPal accounts behind layers of payment gateways so that they can

continue operation in spite of Bose’s enforcement efforts. On information and belief, Defendants

maintain off-shore bank accounts and regularly move funds from their PayPal accounts or other

financial accounts to off-shore bank accounts outside the jurisdiction of this Court. Indeed,

analysis of PayPal transaction logs from previous similar cases indicates that off-shore

counterfeiters regularly move funds from U.S.-based PayPal accounts to China-based bank

accounts outside the jurisdiction of this Court.

        24.    Defendants, without any authorization or license from Bose, have knowingly and

willfully used and continue to use the BOSE Trademarks in connection with the advertisement,

distribution, offering for sale, and sale of Counterfeit Bose Products into the United States and

Illinois over the Internet. Each Defendant Internet Store offers shipping to the United States,

including Illinois, and, on information and belief, each Defendant has sold Counterfeit Bose

Products into the United States, including Illinois.

        25.    Defendants’ unauthorized use of the BOSE Trademarks in connection with the

advertising, distribution, offering for sale, and sale of Counterfeit Bose Products, including the

sale of Counterfeit Bose Products into the United States, including Illinois, is likely to cause and

has caused confusion, mistake, and deception by and among consumers and is irreparably harming

Bose.




                                                   11
     Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 12 of 16 PageID #:1




                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       26.     Bose hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 25.

       27.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered BOSE

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The BOSE Trademarks are distinctive marks. Consumers have come to expect

the highest quality from Bose Products offered, sold or marketed under the BOSE Trademarks.

       28.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and are

still selling, offering to sell, marketing, distributing, and advertising products using counterfeit

reproductions of the BOSE Trademarks without Bose’s permission.

       29.     Bose is the exclusive owner of the BOSE Trademarks. Bose’s United States

Registrations for the BOSE Trademarks (Exhibit 1) are in full force and effect. Upon information

and belief, Defendants have knowledge of Bose’s rights in the BOSE Trademarks, and are willfully

infringing and intentionally using counterfeits of the BOSE Trademarks. Defendants’ willful,

intentional and unauthorized use of the BOSE Trademarks is likely to cause and is causing

confusion, mistake, and deception as to the origin and quality of the Counterfeit Bose Products

among the general public.

       30.     Defendants’ activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       31.     Bose has no adequate remedy at law, and if Defendants’ actions are not enjoined,

Bose will continue to suffer irreparable harm to its reputation and the goodwill of its well-known

BOSE Trademarks.
                                                12
     Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 13 of 16 PageID #:1




       32.     The injuries and damages sustained by Bose have been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell, and

sale of Counterfeit Bose Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       33.     Bose hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 32.

       34.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit Bose

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Bose or the origin, sponsorship,

or approval of Defendants’ Counterfeit Bose Products by Bose.

       35.     By using the BOSE Trademarks on the Counterfeit Bose Products, Defendants

create a false designation of origin and a misleading representation of fact as to the origin and

sponsorship of the Counterfeit Bose Products.

       36.     Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit Bose Products to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       37.     Bose has no adequate remedy at law and, if Defendants’ actions are not enjoined,

Bose will continue to suffer irreparable harm to its reputation and the goodwill of the BOSE

Trademarks.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       38.     Bose hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 37.
                                                 13
     Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 14 of 16 PageID #:1




          39.      Defendants have engaged in acts violating Illinois law including, but not limited to,

passing off their Counterfeit Bose Products as those of Bose, causing a likelihood of confusion

and/or misunderstanding as to the source of their goods, causing a likelihood of confusion and/or

misunderstanding as to an affiliation, connection, or association with genuine Bose Products,

representing that their Counterfeit Bose Products have Bose’s approval when they do not, and

engaging in other conduct which creates a likelihood of confusion or misunderstanding among the

public.

          40.      The foregoing Defendants’ acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

          41.      Bose has no adequate remedy at law, and Defendants’ conduct has caused Bose to

suffer damage to its reputation and associated goodwill. Unless enjoined by the Court, Bose will

suffer future irreparable harm as a direct result of Defendants’ unlawful activities.

                                         PRAYER FOR RELIEF

WHEREFORE, Bose prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

   and all persons acting for, with, by, through, under, or in active concert with them be

   temporarily, preliminarily, and permanently enjoined and restrained from:

          a. using the BOSE Trademarks or any reproductions, counterfeit copies, or colorable

                imitations thereof in any manner in connection with the distribution, marketing,

                advertising, offering for sale, or sale of any product that is not a genuine Bose Product

                or is not authorized by Bose to be sold in connection with the BOSE Trademarks;

          b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

                Bose Product or any other product produced by Bose that is not Bose’s or not produced

                                                     14
     Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 15 of 16 PageID #:1




          under the authorization, control, or supervision of Bose and approved by Bose for sale

          under the BOSE Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

          Counterfeit Bose Products are those sold under the authorization, control, or

          supervision of Bose, or are sponsored by, approved by, or otherwise connected with

          Bose;

       d. further infringing the BOSE Trademarks and damaging Bose’s goodwill; and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

          storing, distributing, returning, or otherwise disposing of, in any manner, products or

          inventory not manufactured by or for Bose, nor authorized by Bose to be sold or offered

          for sale, and which bear any of Bose’s trademarks, including the BOSE Trademarks,

          or any reproductions, counterfeit copies, or colorable imitations thereof;

2) Entry of an Order that, upon Bose’s request, those in privity with Defendants and those with

   notice of the injunction, including, without limitation, any online marketplace platforms such

   as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, web hosts, sponsored

   search engine or ad-word providers, credit cards, banks, merchant account providers, third

   party processors and other payment processing service providers, and Internet search engines

   such as Google, Bing and Yahoo (collectively, the “Third Party Providers”) shall:

       a. disable and cease providing services being used by Defendants, currently or in the

          future, to engage in the sale of goods using the BOSE Trademarks;

       b. disable and cease displaying any advertisements used by or associated with Defendants

          in connection with the sale of counterfeit and infringing goods using the BOSE

          Trademarks; and

                                               15
     Case: 1:19-cv-05347 Document #: 1 Filed: 08/08/19 Page 16 of 16 PageID #:1




       c. take all steps necessary to prevent links to the Online Marketplace Accounts identified

           on Schedule A from displaying in search results, including, but not limited to, removing

           links to the Online Marketplace Accounts from any search index;

3) That Defendants account for and pay to Bose all profits realized by Defendants by reason of

   Defendants’ unlawful acts herein alleged, and that the amount of damages for infringement of

   the BOSE Trademarks be increased by a sum not exceeding three times the amount thereof as

   provided by 15 U.S.C. § 1117;

4) In the alternative, that Bose be awarded statutory damages for willful trademark counterfeiting

   pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the BOSE

   Trademarks;

5) That Bose be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.

Dated this 8th day of August 2019.           Respectfully submitted,


                                             /s/ Justin R. Gaudio_______________
                                             Amy Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law

                                             Counsel for Plaintiff Bose Corporation




                                               16
